              Case 1:20-cr-00360-AKH Document 12 Filed 08/27/20 Page 1 of 2




Writer’s Direct Number                                                               Writer’s E-mail Address
212.756.2733                                                                      Howard.Schiffman@srz.com




                                            August 27, 2020


    VIA ECF & FAX

    Honorable Alvin K. Hellerstein
    United States District Court for the Southern District of New York
    Daniel Patrick Moynihan United States Courthouse
    500 Pearl Street
    New York, New York 10007

                    Re: U.S. v. Hu, No. 20-cr-00360 (AKH)

    Dear Judge Hellerstein:

                    We represent Defendant David Hu in the above-referenced action, and write to
    respectfully request that the plea proceeding currently scheduled for September 10, 2020 be
    rescheduled for Monday, November 9, 2020 (60 days after the currently scheduled date), or a
    date thereafter that is amenable to the Court. Counsel for the United States has no objection to
    this request.

                   Given the seriousness of that the charges that Mr. Hu is facing and the gravity of
    the scheduled proceeding, he strongly prefers to conduct that proceeding in person before the
    Court and with me, his counsel of over four years, by his side to advise him. That unfortunately
    will not be possible to do in a safe manner by September 10 as a result of the COVID-19 public
    health emergency due to Mr. Hu’s and my health vulnerabilities. As the Court is aware, I am 69
    years old and live in Washington, D.C. Mr. Hu is 62 years old and lives in West Orange, New
    Jersey. We are both at high risk of severe illness from COVID-19. At this point in time I am
    extremely uncomfortable with the potential health risks associated with traveling to New York
    and appearing in Court, or to travel to New Jersey and meet with Mr. Hu in person.

                    We are unsure if this appearance could proceed as scheduled in any event under
    Chief Judge McMahon’s June 24, 2020 Amended Standing Order, but nevertheless wished to
    bring it to the Court’s attention. As the Court is aware, pursuant to the Coronavirus Aid, Relief,
    and Economic Security Act, that Amended Standing Order provides that felony pleas and
    sentencings “cannot be conducted in person without seriously jeopardizing public health and
    safety” and that such proceedings may only be held remotely with the consent of the defendant
          Case 1:20-cr-00360-AKH Document 12 Filed 08/27/20 Page 2 of 2

Honorable Alvin K. Hellerstein
August 27, 2020
Page 2

and “upon a finding by the presiding judge that the proceeding cannot be further delayed without
serious harm to the interests of justice.” Amended Standing Order, In re Coronavirus/COVID-
19 Pandemic, No. 20 Misc. 176 (June 24, 2020). We believe the requested rescheduling of the
plea proceeding is consistent with that Order. We also believe it will not cause “serious harm to
the interests of justice,” given that counsel for the United States has no objection to this request
and Mr. Hu has posted bail and has surrendered his passport to the United States. Moreover, the
International Investment Group LLC business at the heart of this matter is no longer operating,
court-appointed liquidators and bankruptcy trustees have been put in place for the majority of the
affected investment funds, and Mr. Hu is currently assisting efforts to marshal the assets of
certain of those funds.

               Should the Court grant this request, Mr. Hu consents to the exclusion of time
pursuant to the Speedy Trial Act through the date of the rescheduled plea proceeding. The
exclusion of time will, among other things, allow Mr. Hu and his counsel to participate in an in-
person plea proceeding.

              We greatly appreciate Your Honor’s consideration of these issues and would be
happy to discuss this matter further if it would be helpful for the Court.

                                                 Respectfully Submitted,

                                                 /s/ Howard Schiffman



cc:    Counsel of record (via ECF)
